DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 3, lines 13, -15, retainer “14” (all instances) should be changed to numeral –48--; and on page 8, line 8, “the isolator” is not understood.  
Appropriate correction is required.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  in claim 10, line 1, “to frame” lacks clear antecedent basis and should be changed to --a frame--; in claim 11, line 2, “with” should be changed to –when--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker 2010/0025561 (hereinafter Becker) in view of Olivieri D909895 (hereinafter Olivieri).
Re Claim 1.
Becker discloses a mounting system (11) comprising: a mounting bracket (12) attachable to a vehicle, said mounting bracket having an engaging member (18) and a keeper (16); a retainer (14) attached to a removable electronic device (22), said retainer (14) capable of engaging and rotating around said engaging member (18); a latch (15) connected to said removable electronic device, said latch comprising a rotor (17) capable of engaging said keeper (16) and securing said removable electronic device (22) to said mounting bracket (12) after said retainer has engaged said engaging member; a handle (26) for controlling the latch (15) to engage or disengage the keeper (16), the handle (26) positioned in a housing recess (10) of the removable electronic device; however, Becker fails to disclose a panel or cover for covering the handle, the cover having one or more retainers associated with a first end; an opening associated with a second end opposite the first end; a rotatable lock in the opening, where in a locked state the rotatable lock has a lock latch that engages a lock recess or lock keep in the housing recess to secure the panel to prevent or discourage access to the handle.
Olivieri discloses the similar mounting system further including a panel or cover (Fig.1) for covering the handle, the cover having one or more retainers (snap retainers as seen in Fig.1) associated with a first end; an opening (as seen in Fig.1, the opening receives a key lock cylinder) associated with a second end opposite the first end; a rotatable lock (Fig.1 with key extending therefrom) in the opening, where in a locked state the rotatable lock has a lock latch (as seen in Fig.1, in phantom the latch on the end of the lock cylinder) that engages a lock recess or lock keep in the housing recess to secure the panel to prevent or discourage access to the handle.
Although Olivieri is a design patent, it clearly discloses the structure recited in claim 1 with regard to the cover, retainers and key lock cylinder and latch. Accordingly, it would have been obvious to one of ordinary skill in the art to provide the handle of Becker with a lockable cover as taught by Olivieri as a well known security measure to prevent unauthorized actuation of a handle.
Re Claim 2.
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein the one or more retainers comprise snap-fit arms (Olivieri - Fig.1) that engage corresponding snap-fit recesses in a housing of the removable electronic device near or about the housing recess. Although Olivieri fails to show the recesses for the disclosed retainer arms, it would have been obvious to one of ordinary skill in the art that the arms would necessarily engage a recess in the housing in order to be operational as is well known in the lock art.
Re Claim 3.
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein each of the snap-fit arms terminate in a snap-fit protrusion (as shown in Fig.1 of Olivieri).
Re Claim 4. 
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein in the locked state the rotatable lock binds or locks the snap-fit protrusion in a static or fixed position with respect to its corresponding snap-fit recess. While this functionality is not disclosed by the design patent, it would have been obvious to one of ordinary skill in the art that the disclosed construct is capable of providing the claimed functionality on the housing and latch of Becker.
Re Claim 5. 
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein the one or more retainers (Olivieri) comprise snap-fit arms that engage corresponding snap-fit recesses in the housing of the removable electronic device and wherein the rotatable lock simultaneously secures the first end and the second end to the housing to prevent movement between the housing and the cover. While this functionality is not disclosed by the design patent, it would have been obvious to one of ordinary skill in the art that the disclosed construct is capable of providing the claimed functionality on the housing and latch of Becker as is well known in the lock cover art as evidenced by the cited prior art of record.
Re Claim 6. 
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein the cover (Olivieri Fig.1) has a storage volume for storing the handle. Olivieri clearly discloses a housing (Fig.1) which would be capable of housing the handle (26) of Becker.
Re Claim 7. 
Becker as modified by Olivieri discloses the mounting system according to claim 6 wherein the storage volume has a generally polygonal cross section that tapers downward and inward toward a bottom of the storage volume. Olivieri clearly discloses a housing (Fig.1) which has a generally polygonal cross section that tapers downward and inward toward a bottom of the storage volume (Fig.1).
Re Claim 8.
Becker as modified by Olivieri discloses the mounting system according to claim 7 wherein downward tapering walls of the storage volume are substantially curved or arced. Olivieri clearly discloses a housing (Fig.1) which has a generally polygonal cross section that tapers downward and inward toward a bottom of the storage volume (Fig.1) and which downward walls are substantially curved or arced.
Re Claim 9.
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein in an open state the rotatable lock has a lock latch that does not engage a lock recess or lock keep in the housing recess to secure the panel to prevent access to the handle. While this functionality is not disclosed by the design patent, it would have been obvious to one of ordinary skill in the art that the disclosed construct is capable of providing the claimed functionality on the housing and latch of Becker as is well known in the lock cover art as evidenced by the cited prior art of record.
Re Claim 10. 
Becker as modified by Olivieri discloses the mounting system according to claim 1 wherein the rotor (Becker (17) can rotate with respect to frame (unlabeled in Fig.3), the rotor secured to the frame via a stationary rotor shaft (34), the handle (26) comprising a lever that terminates in a grip or key at one end and that is rotatable with respect to the frame at an interface end via stationary handle shaft (34; Fig.3, Becker).
Re Claim 12.
Becker as modified by Olivieri discloses the mounting system according to claim 3 wherein the latch (Becker 15,17) is biased in the closed state by a resilient member such as a spring (32), wherein to rotate the rotor of the latch to an open state the handle (26) or its grip is pulled with a force to overcome or oppose the biasing of the resilient member (32).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Oivieri as applied to claims 1-10 above, and further in view of Piltingsrud 5,531,045  (hereinafter Piltingsrud).
Re Claim 11.
Becker as modified by Olivieri discloses the mounting system according to claim 2 but fails to teach wherein the rotor (17) has rotor teeth and the interface end of the handle (26,at 55) has interface teeth that engage the rotor teeth to rotate the rotor of the latch to an open state with the handle or its grip is pulled and to rotate the rotor latch to a closed state when the handle or its grip is pushed.
Piltingsrud teaches a well known construct for a latch and actuator handle utilizing teeth (Fig.3) rather than cams or the like as is well known in the lock arts, wherein the rotor (52) has rotor teeth (50) and the interface end (38) of the handle (36) has interface teeth that engage the rotor teeth to rotate the rotor of the latch to an open state with the handle (36) or its grip is pulled and to rotate the rotor latch to a closed state when the handle or its grip is pushed.
It would have been obvious to one of ordinary skill in the art to modify the interaction between the rotor and handle of Becker to include teeth as taught by Piltingsrud as an obvious matter of design choice in utilizing alternate well known arrangements of latch elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675